Citation Nr: 1615995	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1995.

This case was last before the Board of Veterans' Appeals (Board) in September 2015, on appeal from April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the RO issued a decision continuing a 10 percent disability rating for the Veteran's left knee disability.  The Veteran timely appealed this decision and the Board has since remanded this claim to the Agency of Original Jurisdiction for further development on four separate occasions, as will be discussed below.  

The Board notes that the Veteran previously sought appellate review of a claim for an increased rating of his service connected anxiety disorder.  That claim was finally adjudicated by the Board in April 2013, and so only the issue listed above is now before the Board for appellate review.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets yet another delay of the adjudication of this claim, a remand is yet again necessary to ensure that the Veteran is afforded complete due process of law, in order to fully adjudicate this claim, giving the Veteran every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, this claim has been remanded by the Board in April 2013, October 2013, July 2014, and September 2015.  Each of these remands has revolved, in part, around the obtention of the Veteran's VA treatment records, and his vocational rehabilitation records.  Specifically, the Board ordered in April 2013 that the AOJ obtain the Veteran's vocational rehabilitation records.  The claim was then again remanded by the Board in October 2013 in order to have the Veteran's previously obtained records associated with the claims file.  Then in July 2014 the Board again remanded this claim in order to ensure that all of the Veteran's vocational rehabilitation records were obtained and associated with the claims file.  As part of this remand, the Board ordered the AOJ to "confirm" that the Veteran's records have been associated with the claims file.  

Finally, in September 2015 the Board noted that, despite the repeated remands, it still remained unclear, given the evidence in the record, whether all of the Veteran's vocational rehabilitations records had been obtained and associated with the claims file, as there was no documentation in the claims file confirming receipt of all such records.  Accordingly, the Board specifically ordered that the AOJ "CONFIRM THAT ALL OF THE VETERAN'S VOCATIONAL REHABILITATION RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FILE..."  The Board went on to order that the AOJ "ISSUE A FORMAL FINDING MEMORANDUM WHICH EITHER CONFIRMS THAT ALL SUCH RECORDS HAVE BEEN ASSOCAITED WITH THE CLAIMS FILE, OR DOCUMENTS THE UNAVAILABILITY OF ANY SUCH RECORDS IN THE CLAIMS FILE."

The United States Court of Appeals for Veterans Claims has stated, unequivocally, that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

With that as background, the Board finds no documentation in the record to indicate that all of the Veteran's vocational rehabilitation records have been associated with the claims file.  The Board is aware of an October 8, 2015 email contained in the file which sought confirmation that all of the Veteran's education folder was submitted.  However, it is unclear from the record that this email is speaking to the Veteran's vocational rehabilitation records, and even so, the record does not contain any response to this email.  Accordingly, the record contains no kind of finding that the claims file contains all of the Veteran's vocational rehabilitation records have both obtained and associated with the claims file, and so a remand is necessary in order for the AOJ to substantially comply with the September 2015 remand directive.  

The Board also finds that a remand is necessary in this case in order for the AOJ to consider whether or not the Veteran's claim for an increased rating of his left knee disability should be referred to the Director of VA Compensation and Pension for extraschedular consideration, as was also ordered in the September 2015 remand.  The record in this case contains no evidence to suggest that the AOJ considered such a referral subsequent to the September 2015 remand, as they were ordered to do, as the supplemental statement of the case (SSOC) issued by the AOJ contains no reference to any such considerations.  Therefore, a remand is also necessary in this case in order for the AOJ to consider such a referral for extraschedular considerations.  

Finally, the Board also notes that on November 24, 2015 the AOJ received from the Veteran a set of medical treatment records from Tallahassee Orthopedic Clinic which date between January 20, 2012 and November 5, 2015.  These records were followed by a statement from the Veteran on January 21, 2016 in which he stated that he sent those records one day before he received the most recent SSOC.  As such, the Veteran asked the AOJ to "please reconsider my case with the additional information provided."  

The Board recognizes that the Veteran previously waived his right to have the AOJ consider any new evidence on June 22, 2015.  However, this January 21, 2016 request by the Veteran could reasonably construed as withdrawing that waiver with respect to this specific evidence.  Accordingly, the Board finds that a remand is further necessary in this case in order for the AOJ to consider this additional evidence in relation to this claim for an increased rating.  

Moreover, these records suggest that the Veteran has been presenting to private medical providers during the pendency of this claim, and so the AOJ should also seek to obtain any such outstanding records which may exist.

Finally, the Board reiterates that the law requires compliance with the orders of a remand by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 271.  It is for that reason that, although regrettable, the Board must once again, seek compliance with the orders of the previous remands.

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records generated after October 9, 2015 and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file.

2. Provide the Veteran with an opportunity to identify any outstanding private treatment records which may be relevant to this claim, including any outstanding records from Tallahassee Orthopedic Clinic.  Should the Veteran identify any such records, any necessary authorizations must be obtained from the Veteran, and the AOJ must make reasonable attempts to obtain any such records.  Specifically, the AOJ must make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. CONFIRM THAT ALL OF THE VETERAN'S VOCATIONAL REHABILITATION RECORDS HAVE BEEN BOTH OBTAINED AND ASSOCIATED WITH THE CLAIMS FILE AND, IF NOT, OBTAIN AND/OR ASSOCIATE THEM WITH THE CLAIMS FILE.

4. After it has been confirmed that ALL of the Veteran's vocational rehabilitation records have been obtained and associated with the claims file, the AOJ MUST ISSUE A FORMAL FINDING MEMORANDUM WHICH EITHER CONFIRMS THAT ALL SUCH RECORDS HAVE BEEN OBTAINED AND ASSOCIATED WITH THE CLAIMS FILE, OR DOCUMENTS THE UNAVAILABILITY OF ANY SUCH RECORDS IN THE CLAIMS FILE.

5. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

In completing such readjudication, the AOJ MUST determine whether the Veteran's claim of entitlement to an increased rating for his left knee disability should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  SUCH CONSIDERATION MUST BE SPECIFICALLY REFERENCED IN THE SSOC ISSUED AFTER READJUDICATION.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




